Citation Nr: 1508729	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  13-05 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a bilateral knee disability.  

2. Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

3. Whether new and material evidence has been received to reopen a claim for compensation under 38 U.S.C.A. § 1151 for residuals of a stroke, to include a left hand disability, claimed to have resulted from VA surgical procedure in August 2006.

4. Entitlement to service connection for a psychiatric disability.

5. Entitlement to service connection for a cervical spine disability.

6. Entitlement to service connection for a heart disorder.

7. Entitlement to ratings for a right shoulder disability in excess of 10 percent prior to July 8, 2014 and in excess of 20 percent from that date.  

8. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Daniel Rethmeier, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1971 to April 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO) that in part granted service connection for a right shoulder disability, rated 10 percent, effective January 9. 2012.  An interim July 2014 rating decision increased the rating for the right shoulder disability to 20 percent, effective July 8, 2014.  In October 2014, additional evidence, including private treatment records, was received by the Board with a waiver of RO consideration.  In October 2014, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.  At the hearing, the Veteran requested, and was granted, a 30-day abeyance period for submission of additional evidence, which was received in December 2014 with waivers of RO consideration.

The claims to reopen previously denied claims of service connection for a bilateral knee disability and a low back disability and for compensation under 38 U.S.C.A. § 1151 for residuals of a stroke; service connection for psychiatric and cervical spine disabilities; an increased rating for a right shoulder disability; and a TDIU rating are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required


FINDING OF FACT

During the October 2014 Board hearing, the Veteran's attorney withdrew his appeal seeking service connection for a heart disorder; there is no allegation of error in fact or law in this matter remaining for appellate consideration.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran are met with respect to the claim of service connection for a heart disorder; the Board has no further jurisdiction to consider an appeal on that matter.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the claim of service connection for a heart disorder.  However, given the Veteran's expression of intent to withdraw his appeal seeking service connection for a heart disorder, there is no reason to belabor the impact of the VCAA (as any notice or duty to assist omission is harmless).  

Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c). 

The Veteran's attorney indicated during the October 2014 Board hearing that he was withdrawing his appeal seeking service connection for a heart disorder.  Hence, there remains no allegation of error in fact or law for appellate consideration with respect to this matter.  Accordingly, the appeal with respect to this issue must be dismissed.


ORDER

The appeal seeking service connection for a heart disorder is dismissed. 


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran with regard to his claims to reopen the previous denied claims of service connection for a bilateral knee disability and low back disability and for compensation under 38 U.S.C.A. § 1151 for residuals of a stroke; service connection for psychiatric and neck disabilities; an increased rating for a right shoulder disability; and a TDIU rating.

A November 2014 inquiry by the RO to determine whether the Veteran was receiving Social Security Administration (SSA) benefits found he was receiving benefits and indicated a disability onset date in December 2012.  The Veteran was previously denied SSA benefits, but his VA treatment records show he was preparing to apply for SSA disability compensation in December 2011.  It does not appear that the RO has sought the SSA records pertaining to the award of SSA disability benefits.  SSA records are constructively of record, and VA is obligated to obtain such records unless it is found that they would not be relevant.  As the Board cannot conclude that the records would not be relevant, they must be sought.  

The Board notes that during the October 2014 Board hearing in accordance with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned informed the Veteran that new and material evidence is needed to reopen the previous denied claims of service connection for a bilateral knee disability and low back disability and for compensation under 38 U.S.C.A. § 1151 for residuals of a stroke.  He was advised of what would constitute new and material evidence as to each claim, and his attorney indicated such evidence was forthcoming.  Such evidence has not yet been received by the Board.  As consideration of the claims is deferred pending development to obtain the SSA records, he will be provided further opportunity to submit such evidence.

The Veteran's right shoulder disability is currently rated 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5003-5201 (for a limitation of motion with arthritis).  In an October 2014 statement, the Veteran reported he underwent right shoulder surgery at the Douglas County Hospital in October 2014.  In February 2015, he filed a claim for a temporary total convalescence rating from October 2014 to March 2015.  The issue of a temporary total evaluation has been raised by the record, but has not been adjudicated by AOJ.  As it is inextricably intertwined with the increased rating issue on appeal, it must be adjudicated prior to readjudication of the increased rating claim on appeal.  Notably, the most recent VA examination to evaluate this disability was in July 2014, prior to the right shoulder surgery.  In light of the allegations of worsening, and the lengthy intervening period since the last examination of the disability and the surgery in the interim, a contemporaneous examination to assess the severity of the disability is necessary.  

The matter of service connection for a psychiatric disability, to include depression, is inextricably intertwined with the matters being remanded because the Veteran has asserted he has depression secondary to his service-connected disabilities as well as to disabilities for which service connection is sought. 

The matter of entitlement to a TDIU rating is also inextricably intertwined with the matters being remanded, and consideration of that claim must be deferred pending the resolution (development and readjudication) of such claims.

The case is REMANDED for the following:

1. The AOJ should advise the Veteran that the complete records of his private treatment for his right shoulder disability, bilateral knee disability, low back disability, stroke residuals, psychiatric disability, and neck disability (including from the Douglas County hospital and Heartland Orthopedic Specialists) are pertinent evidence that is outstanding, and ask him to submit authorizations for VA to secure such records.  The AOJ should secure for the record all records of such treatment.  If any private records sought are not received pursuant to VA's request, the AOJ should advise the Veteran that ultimately it is his responsibility to ensure that pertinent private treatment records are received.

2. The AOJ should also obtain from SSA copies of their decision awarding the appellant SSA disability benefits and the record upon which the award was based.  If such records are unavailable, the reason for their unavailability must be explained for the record.

3. The AOJ should secure for association with the record all records of VA treatment the Veteran has received for his right shoulder disability, bilateral knee disability, low back disability, stroke residuals, psychiatric disability, and neck disability from February 2014 to the present (to specifically include treatment at the St. Cloud, Minnesota VA Medical Center).  If any such records are unavailable, the reason for their unavailability must be explained for the record, and the Veteran should be so advised.

4. After the above development is completed, the AOJ should arrange for any further development suggested by the records received (e.g., if the factual background is altered by the development and a new medical examination is needed to determine the nature and likely etiology of the Veteran's claimed bilateral knee, low back, residuals of a stroke, psychiatric and neck disabilities).

5. The AOJ should arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected right shoulder disability.  The Veteran's record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

Assess the current severity of the Veteran's service-connected right shoulder disability.  [The examiner must be provided a copy of the criteria for rating shoulder disabilities, and the findings noted should include the information needed to rate the disability under the General Formula for Rating Disabilities of the shoulder.]  The findings must include complete range of motion studies (to include any further limitations due to pain, on use, with periods of exacerbation, etc.).  All clinical findings should be reported in detail.  Specifically note whether there is ankylosis (or its equivalent) of the shoulder (and if so, the position of ankylosis), impairment of the humerus (and if so, the nature and degree of such), and/or impairment of the clavicle or scapula (and if so, the degree of such).

The examiner must explain the rationale for all opinions.

6. The AOJ should then arrange for any further development suggested adjudicate the claim for a convalescent rating for the right shoulder disability, and thereafter review the entire record and readjudicate the issues on appeal.  For the TDIU claim, consider the provisions of 38 C.F.R. § 4.16(b) if the schedular criteria remain unmet.  If any claim remains denied, issue an appropriate supplemental statement of the case, and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


